This case was brought here on appeal by the defendant to review a decree granting a divorce from the bonds of matrimony to the plaintiff upon her bill of complaint. The parties were married on July 22, 1931, and lived together as husband and wife until the latter part of July, 1934. Plaintiff filed her bill for divorce on January 21, 1935, alleging extreme cruelty and failure to support. The facts in this case show that the parties have no children; and that prior to and after her marriage plaintiff was employed as a bookkeeper at a garage in the city of St. Johns, while defendant was a carpenter by trade. Plaintiff charges in her bill that in November, 1934, defendant called upon her at the garage and during a quarrel struck her in the face with his fists, knocked her down upon the floor and cracked off a tooth; and that during the winter of 1933-1934 while the parties lived at the home of plaintiff's parents, the defendant would beat plaintiff on an average of once every two or three weeks. Plaintiff also charges that for two years defendant refused and neglected to provide and maintain a home for her. On the other hand, defendant did not file a cross-bill but alleges in his answer that plaintiff went out on a petting party and upon another occasion went to South Bend, Indiana, for a car; and that upon numerous occasions she stayed out late at night. The record shows that during the four years immediately preceding the filing of the bill for divorce, defendant earned at his trade approximately $1,700 and this money was largely used for his own individual support; and that during this time plaintiff was earning a sufficient *Page 152 
amount to support herself. It is admitted on the part of defendant that he struck plaintiff when they were together in the garage and in our opinion there was no justification for this attack upon plaintiff. There were other acts of violence which plaintiff testified defendant committed upon her person, and while we do not approve of the actions of plaintiff in going for a moonlight ride with a man other than her husband even though another couple was present, yet we cannot find that there was anything of an immoral nature occurring upon this occasion.
In this cause there was testimony produced by plaintiff which, if believed, would justify the court in granting her a divorce. We are not able to say that she is unworthy of belief, rather we are of the opinion that the acts of violence complained of justified the trial court in granting a decree of divorce. Moreover, this conclusion is fortified by the action of the trial court who, as we have often times said, had the advantage of having seen and heard the witnesses testify and who was in a better position to determine which of the witnesses was giving a more correct version of the acts which caused the institution of the divorce proceedings.
Decree affirmed, with costs to plaintiff.
POTTER, C.J., and NELSON SHARPE, NORTH, FEAD, WIEST, BUTZEL, and BUSHNELL, JJ., concurred. *Page 153